Citation Nr: 0727284	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from December 1941 to June 
1964.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

In December 2003, the Board remanded the case to be developed 
as a radiation case in accordance with 38 C.F.R. § 3.311(b).  
The required development was completed and the Board now 
proceeds with its review of the claim.  


FINDINGS OF FACT

1.  The veteran died in January 2001.  The immediate cause of 
death was acute myelogenous leukemia.  

2.  The preponderance of the probative evidence indicates 
that the veteran's acute myelogenous leukemia was not related 
to an in-service disease or injury, including radiation 
exposure.

3.  A disease or injury in service, to include exposure to 
ionizing radiation, did not cause or contribute substantially 
or materially to cause the veteran's death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002, and updated in 
March 2004 and September 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed, in September 2004, to submit any evidence in her 
possession that pertained to her claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated it based on all the evidence in 
May 2007, without taint from prior adjudications.  Thus, the 
appellant was not precluded from participating effectively in 
the processing of her claim and the late notice did not 
affect the essential fairness of the decision. 

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits.  All 
available service medical and personnel records have been 
associated with the claims file.  The identified and 
available post-service treatment records have been secured.  
The final medical reports are in evidence.  The claim has 
been developed in accordance with 38 C.F.R. § 3.311 (2006).  

Service Connection and Service Connection for the Cause of 
Death

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for a disability which is proximately due 
to and the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  The Board has considered the various bases for 
service connection for the cause of the veteran's death.  

The death certificate shows that the veteran died in January 
2001 at age 79.  The cause of death was listed as acute 
myelogenous leukemia (AML).  No contributing causes were 
listed.  There was no autopsy, but the records of the 
veteran's last hospital visits are in evidence.  

There is no evidence of leukemia during service.  Pertinent 
findings were normal on retirement examination in January 
1964.  

Leukemia may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In this case, there is no competent medical evidence 
that leukemia was manifested during the first year after the 
veteran completed his active service.  

The AML was first manifested many years after service.  There 
is no continuity of symptomatology to link the AML to 
service.  38 C.F.R. § 3.303.  There is no competent medical 
opinion to link the fatal AML to service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

At the time of the veteran's death, service connection had 
been established for residuals of a low back condition, rated 
as 20 percent disabling; bilateral renal calculi, rated as 10 
percent disabling; essential hypertension, rated as 
noncompensable; and residuals of a hemorroidectomy, rated as 
noncompensable.  The combined service-connected disability 
rating was 30 percent.  There is neither medical record nor 
medical opinion linking any of the service-connected 
disabilities to the veteran's death, or indicating that they 
in any way contributed to bring about his death.  

Radiation

The appellant, the widow of the veteran, primarily contends 
that exposure to ionizing radiation as a nuclear weapons 
officer resulted in the veteran's AML and death.  Service 
connection for a disorder which is claimed to be attributable 
to radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First,

There are certain diseases, including leukemia, which will be 
presumptively service connected if they are found in a 
radiation exposed veteran.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  However, the veteran does not meet the 
definition of a radiation exposed veteran.  

(i) The term radiation-exposed veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. (ii) The term 
radiation-risk activity means: (A) Onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; (B) The occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; (C) Internment as a 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
certain service at gaseous diffusion plants located in 
Paducah, Kentucky or Portsmouth, Ohio, or the area identified 
as K25 at Oak Ridge, Tennessee, or, for tests on Amchitka 
Island, Alaska.  38 C.F.R. § 3.309(d)(3) (2006).  Since there 
is no claim or evidence that the veteran had any of these 
exposures, he does not meet the definition of a radiation 
exposed veteran for the purposes of the presumptions under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  



Second,

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes all forms of leukemia, except chronic lymphatic 
(lymphocytic) leukemia.

Pursuant to the remand of the Board, the case was developed 
in accordance with 38 C.F.R. § 3.311.  Dose data was 
requested from the Defense Department.  The service personnel 
records were obtained.  They reflect assignment as a nuclear 
weapons officer.  A DD Form 1141, Record of Exposure to 
Ionizing Radiation, bearing the veteran's name and 
identification number, is otherwise blank for exposure 
information.  The veteran's service department responded that 
they researched all available information and found no 
external or internal exposure data for the veteran.  The Air 
Force Safety Center (AFSC) reviewed their records for the 
veteran and those of similarly exposed personnel with common 
duty specialty codes and periods of exposure.  Based on their 
records, they estimated that the veteran's maximum exposure, 
for work conducted between 1954 and 1964, to be 1.8 rem total 
effective dose equivalent.  This information was forwarded to 
the Director of the VA Compensation and Pension Service, who 
forwarded it to the VA Under Secretary for Health, along with 
the claims folder.  

In December 2006, a specialist VA physician used the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's leukemia.  It was 
determined that it was unlikely that the veteran's acute 
myelogenous leukemia could be attributed to occupational 
exposure to ionizing radiation in service.  



Third,

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  As discussed above, there is no evidence of AML in 
the service medical records.  There is no competent evidence 
that it was manifested in the first post service year.  There 
is no continuity of symptoms or competent medical opinion to 
connect it to service.  Given the normal findings on 
examination for retirement in 1964, and the passage of many 
years between service and the diagnosis of AML, the 
preponderance of evidence is against direct service 
connection.  See Maxson, at 1333.

Conclusion

The veteran served faithfully for many years and the Board 
has considered all possible bases to grant his widow the 
benefits she is seeking.  However, there is simply no 
competent evidence to link the veteran's death to his 
military service, even considering his service as a nuclear 
weapons officer.  There is no evidence of significant 
exposure to ionizing radiation.  The service department has 
estimated that persons in positions similar to the veteran 
would have, at the maximum, very little exposure to ionizing 
radiation.  With the use of generally accepted analysis, this 
translates into a medical opinion that it is unlikely that 
the veteran's AML would be due to exposure to ionizing 
radiation in service.  As discussed above, there is nothing 
in the evidence that would raise presumptions under 38 C.F.R. 
§§ 3.307, 3.309, or 3.311.  There is nothing in the service 
medical records indicating the fatal AML.  There is no 
continuity of AML symptomatology following service.  There is 
no medical opinion connecting the fatal AML to service.  
Further, there is no evidence, in the medical records or 
medical opinions, that the service-connected disabilities 
played any role in the veteran's death.  The competent 
medical evidence in this case forms a preponderance of 
evidence which establishes that the veteran's death was due 
to a virulent AML that began long after service and was in no 
way connected to service or any service-connected disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


